In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 13-7V
                                       Filed: July 16, 2015

* * * * * * * * * * * * * * * *                               UNPUBLISHED
CATHERINE CALLAHAN,           *
                              *                               Special Master Hamilton-Fieldman
          Petitioner,         *
                              *                               Joint Stipulation on Damages;
v.                            *                               Hepatitis B (“Hep B”) Vaccine;
                              *                               Arthritis; Fatigue; Rheumatoid
SECRETARY OF HEALTH           *                               Arthritis.
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
* * * * * * * * * * * * * * * *

Howard Scott Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for Petitioner.
Althea Walker Davis, United States Department of Justice, Washington, D.C., for Respondent.

                                           DECISION1

        On January 4, 2013, Catherine Callahan (“Petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that a Hepatitis B (“Hep B”) vaccination administered on January 7, 2010
caused her to suffer from fatigue, arthritis, and rheumatoid arthritis.

       On July 15, 2015, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that Petitioner suffered fatigue, arthritis,
rheumatoid arthritis or any other injury that was caused by her Hep B vaccination. Nevertheless,
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
the parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds
the stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

       The parties stipulate that Petitioner shall receive the following compensation:

               A lump sum of $32,089.92 in the form of a check payable to Petitioner. This
               amount represents compensation for all damages that would be available
               under 42 U.S.C. § 300aa-15(a); and

               A lump sum payment of $2,910.08, representing compensation for
               satisfaction of the State of Massachusetts Medicaid lien, in the form of a
               check payable jointly to Petitioner and

                      Commonwealth of Massachusetts – CRU
                      Commonwealth of Massachusetts
                      Casualty Recovery
                      P.O. Box 417811
                      Boston, MA 02241-7811
                      Attn: Kathryn Krumsiek

       Stipulation ¶ 8.

       The undersigned approves the requested amounts for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                             s/ Lisa Hamilton-Fieldman
                                             Lisa Hamilton-Fieldman
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2
Case 1:13-vv-00007-UNJ Document 36 Filed 07/15/15 Page 1 of 6
Case 1:13-vv-00007-UNJ Document 36 Filed 07/15/15 Page 2 of 6
Case 1:13-vv-00007-UNJ Document 36 Filed 07/15/15 Page 3 of 6
Case 1:13-vv-00007-UNJ Document 36 Filed 07/15/15 Page 4 of 6
Case 1:13-vv-00007-UNJ Document 36 Filed 07/15/15 Page 5 of 6
Case 1:13-vv-00007-UNJ Document 36 Filed 07/15/15 Page 6 of 6